December 27, 2012 Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:AMCOL International Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 (the “2011 Form 10-K”) Filed February 29, 2012 File No. 001-14447 Dear Ms. Jenkins: We received the Staff’s comment letter dated December 18, 2012 and are diligently preparing our response.Due to the limited availability of certain members of our accounting and finance staff during the holiday season, we are unable to respond within ten (10) business days.We hereby respectfully request an extension.We plan to file our response on or before January 11, 2013. If you have any questions regarding these matters or require any additional information, please contact me at 847-851-1626. Very truly yours, Donald W. Pearson Chief Financial Officer
